United States Court of Appeals
                     For the First Circuit

No. 02-1007

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        ROBERT J. ADAMS,

                      Defendant, Appellant.




                             ERRATA


     The opinion of this court issued on September 20, 2002 should
be amended as follows:

     On page 12, line 7, replace the word "instruction" with the
words "government's comment".